INDEMNITY AGREEMENT

INDEMNITY AGREEMENT (this "Agreement") made as of January 28, 2010 from FOUNDRY
PARK I, LLC, a Virginia limited liability company, having an address and chief
executive office at 330 South Fourth Street, Richmond, Virginia 23219
("Borrower"), and NEWMARKET CORPORATION, a Virginia corporation having an
address and chief executive office at 330 South Fourth Street, Richmond,
Virginia 23219 ("Guarantor"; Borrower and Guarantor, jointly and severally,
individually and collectively, "Indemnitor"), to PB CAPITAL CORPORATION ("PB
Capital") and such other lenders as may become "Lenders" (as such term is
defined in the Loan Agreement, as hereinafter defined; PB Capital and such other
lenders, each, a "Lender" and collectively, "Lenders").

Preliminary Statement

WHEREAS, Borrower is the owner of a fee interest in real property located at 501
South Fifth Street, Richmond, Virginia, as more particularly described in
SCHEDULE A attached hereto (said real property, together with any real property
hereafter encumbered by the lien of the Deed of Trust (as defined below), being
herein collectively called the "Land"; the Land, together with all improvements
now or hereafter located on the Land, being herein collectively called the
"Property");

WHEREAS, Lenders are prepared to make and Borrower will accept a loan in the
aggregate amount of up to $68,400,000 (the "Loan") pursuant to a Loan Agreement
(as the same may hereafter be amended, modified or supplemented, collectively,
the "Loan Agreement") dated as of the date hereof among Borrower, as Borrower,
and PB Capital, as Lender, and PB Capital, as Administrative Agent for Lenders
(PB Capital, in such capacity, together with its successors in such capacity,
"Administrative Agent"; Administrative Agent and Lenders, each an "Indemnified
Party"), which Loan is evidenced by one or more notes in an aggregate principal
amount equal to the principal amount of the Loan (as the same may hereafter be
amended, modified, extended, severed, assigned, renewed or restated, and
including any substitute or replacement notes executed pursuant to the Loan
Agreement, collectively, the "Note"), and secured by, among other things, a Deed
of Trust, Assignment of Leases and Rents and Security Agreement (together with
all amendments, modifications, consolidations, increases, supplements and
spreaders thereof, collectively, the "Deed of Trust") encumbering the Property
(the Loan Agreement, the Deed of Trust, the Note, and any other documents or
instruments evidencing or securing the Loan, as amended or modified from time to
time, being herein sometimes called the "Loan Documents");

WHEREAS, as a condition to making the Loan, Lenders require Indemnitor to
provide certain indemnities, as set forth below, concerning any existing or
future hazardous or toxic materials, wastes and substances (including without
limitation asbestos, polychlorinated biphenyls and petroleum products) that are
defined, determined or identified as such in any Environmental Laws (as
hereinafter defined) (such hazardous or toxic materials, wastes and substances
being herein collectively referred to as "Hazardous Materials"); as used in this
Agreement, the term "Environmental Laws" means any applicable federal, state and
local laws, rules, regulations and ordinances relating to human health or the
environment or relating to Hazardous Materials (whether now existing or
hereafter enacted or promulgated) and any judicial or administrative
interpretation thereof, including any applicable judicial or administrative
orders, judgments, writs, injunctions, decrees, determinations and awards; and

WHEREAS, to induce Lenders to consummate the above described transaction and to
lend the indicated amount to Borrower, Indemnitor has agreed to enter into this
Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants and covenants to Lenders and
Administrative Agent (the undersigned being jointly and severally liable
hereunder) as follows:

Indemnitor covenants and agrees, at its sole cost and expense, to indemnify,
protect and save each Indemnified Party harmless against and from any and all
actual damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses (including, without limitation, attorneys' and experts' reasonable fees
and disbursements) of any kind or of any nature whatsoever that may at any time
be imposed upon, incurred by or asserted or awarded against any Indemnified
Party and arising from or out of:

(A) any Hazardous Materials on, in, under or affecting all or any portion of the
Property or its immediate surrounding areas (and subject to the limitations
hereafter provided), or

(B) the enforcement of this Agreement or the assertion by Indemnitor of any
defense to its obligations hereunder (except the successful defense of actual
performance not subject to further appeal),

whether any of such matters arise before or after foreclosure of the Deed of
Trust or other taking of title to all or any portion of the Property by or on
behalf of Lenders (collectively, the "Indemnified Matters"), except to the
extent due to the gross negligence, willful misconduct, bad faith or an illegal
act of Lenders or Administrative Agent. Except as otherwise limited by this
Agreement, Indemnified Matters shall include, without limitation, all of the
following: (i) the costs of removal of any and all Hazardous Materials from all
or any portion of the Property or its immediate surrounding areas, (ii)
additional costs required to take necessary precautions to protect against the
release of Hazardous Materials on, in, under or affecting the Property into the
air, any body of water, any other public domain or its immediate surrounding
areas and (iii) costs in connection with compliance with all Environmental Laws
regarding all or any portion of the Property or its immediate surrounding areas
(all removal work referred to in clause (i) above, all work and other actions to
take precautions against release referred to in clause (ii) above and all work
and other actions performed in order to comply with applicable Environmental
Laws referred to in clause (iii) above being herein collectively called
"Corrective Work"). Lenders' and Administrative Agent's rights under this
Agreement shall be in addition to all their rights under the Loan Documents, and
payments by Indemnitor under this Agreement shall not reduce Indemnitor's
obligations and liabilities under any of the Loan Documents. Notwithstanding
anything to the contrary contained herein, the indemnity provided for under this
Agreement with respect to immediate surrounding areas shall not extend to the
costs of Corrective Work on, in, under or affecting any such immediate
surrounding areas if the applicable Hazardous Materials did not originate from
any portion of the Property, unless the removal of any Hazardous Materials on,
in, under or affecting such immediate surrounding areas is required of Borrower
or the owner of the Property by Environmental Laws or by order or directive of
any federal, state or local governmental authority in connection with the
Corrective Work on, in, under or affecting any portion of the Property.

Lenders and Administrative Agent hereby agree with Indemnitor that, prior to any
Lender or Administrative Agent taking any of the actions described in clauses
(x) and (y) below, and prior to any obligation of Indemnitor to reimburse any
Indemnified Party or satisfy any Claims (as defined below) pursuant to this
Agreement, Indemnitor may, at its sole cost and expense, (x) contest the
assertion by any governmental authority or any third party of any obligation or
liability affecting Indemnitor, any Indemnified Party or all or any portion of
the Property or surrounding areas for performance of any Corrective Work and (y)
perform any Corrective Work, provided that at all times all of the following
conditions are satisfied in all material respects:

(A) no Event of Default exists (as defined in the Deed of Trust and the Loan
Agreement), and Lenders have not commenced or completed foreclosure or a sale
under power of sale or accepted a deed in lieu of foreclosure or otherwise taken
title to all or any portion of the Property,

(B) the collateral for the Loan shall not be impaired in more than a de minimis
manner in the reasonable judgment of Administrative Agent, and Lenders and
Administrative Agent (and their respective agents, servants, employees and
contractors) shall not be subject to any criminal or other penalties, costs or
expenses, by reason of such contest or the performance of such Corrective Work
or any delays in connection therewith,

(C) Indemnitor shall notify Administrative Agent within ten (10) Business Days
after commencement of any such contest or Corrective Work, and shall give
Administrative Agent a monthly report, during the period of such contest or the
performance of such Corrective Work, on Indemnitor's progress with respect
thereto, and shall promptly give Administrative Agent such other information
with respect thereto as Administrative Agent shall reasonably request,

(D) with respect to contests, any such contest shall be instituted promptly
after Indemnitor obtains actual knowledge of an action, suit, proceeding or
governmental order or directive that asserts any obligation or liability
affecting Indemnitor, any Indemnified Party or all or any portion of the
Property or the immediate surrounding areas, and such contest shall at all times
be diligently prosecuted until a final judgment is obtained that negates such
assertion of obligation or liability,

(E) with respect to contests, Lenders and/or Administrative Agent, at their
expense, shall have the right (but not the obligation) to join in any action or
proceeding in which Indemnitor contests any such assertions by any governmental
authorities or third parties,

(F) with respect to Corrective Work, any such Corrective Work shall be
instituted promptly after the later to occur of: (i) a determination by the
applicable judicial or administrative authority that the contest is
unsuccessful, which determination is not, or ceases to be, subject to further
appeal or (ii) Indemnitor obtains actual knowledge of any Hazardous Materials
on, in, under or affecting the Property or (when applicable) any immediate
surrounding areas, and such Corrective Work shall at all times be diligently
prosecuted until all such Hazardous Materials are removed and properly and
lawfully disposed of, and

(G) with respect to any Corrective Work, Indemnitor shall, not less than fifteen
(15) days prior to commencement of such Corrective Work, submit to
Administrative Agent for its review reasonably detailed plans for such
Corrective Work, and Indemnitor shall comply with the plans submitted to
Administrative Agent in performing such Corrective Work, provided that in the
event of an emergency, or if such Corrective Work is otherwise required by
Environmental Laws to begin prior to the timing of the submission of the plan
set forth in this clause (G), Indemnitor may commence such Corrective Work
without submitting such plans to Administrative Agent, it being agreed that
Indemnitor shall as soon as reasonably practicable, submit such plans to
Administrative Agent.

So long as all of such conditions are satisfied in all material respects at all
times, Lenders and Administrative Agent further agree that they will not enter
into any settlement agreement binding upon Indemnitor without its prior written
consent; Indemnitor agrees that in any event, its consent to any such settlement
agreement shall not be unreasonably withheld or delayed.

(i) Promptly after the receipt by Administrative Agent of written notice of any
demand or claim or the commencement of any action, suit or proceeding in respect
of any of the Indemnified Matters (a "Claim"), Administrative Agent shall notify
Indemnitor thereof in writing; which notice shall include all documents and
information in the possession of or under the control of an Indemnified Party
relating to such Claim and shall specifically state that indemnification for
such Claim is being sought under this Agreement. The failure by Administrative
Agent promptly to give such notice shall not limit or affect such Indemnified
Party's rights to be indemnified pursuant to this Agreement unless such failure
materially and adversely affects Indemnitor's defense of the Claim. For the
purposes hereof, it is agreed that notice of the Claim given by Administrative
Agent within thirty (30) days after its receipt of the Claim shall be
conclusively deemed to not materially and adversely affect Indemnitor's defense
of the Claim unless such Claim requires a response within thirty (30) days of
receipt and no extension is obtained by Administrative Agent.

(ii) Upon receipt of such notice of Claim (together with such documents and
information from Administrative Agent and such Indemnified Party), as provided
in Section 2(b)(i) hereof, Indemnitor shall, at its sole cost and expense, in
good faith defend any such Claim with counsel reasonably satisfactory to
Administrative Agent and such Indemnified Party (it being understood that Hunton
& Williams LLP and any other counsel selected by Indemnitor's insurance carrier
shall be deemed to be acceptable to Administrative Agent and such Indemnified
Party provided such insurer is an acceptable insurer under the Loan Documents or
otherwise was accepted by Administrative Agent as an insurer) which counsel may,
without limiting the rights of Administrative Agent and such Indemnified Party
pursuant to the next succeeding sentence of this Section 2(b)(ii) also represent
Indemnitor in such investigation, action or proceeding. In the alternative, such
Indemnified Party may elect to conduct its own defense through counsel of its
own choosing and at the reasonable expense of Indemnitor, if (A) such
Indemnified Party reasonably determines that its interests and the interests of
Indemnitor are wholly or partially in conflict, (B) Indemnitor refuses to
defend, or (C) Indemnitor has failed, in such Indemnified Party's reasonable
judgment, to defend the Claim in good faith (unless such Claim is being defended
by an acceptable insurer under the Loan Documents or otherwise was accepted by
Administrative Agent as an insurer).

(iii) Indemnitor may settle any Claim against an Indemnified Party without such
Indemnified Party's consent, provided (i) such settlement is without any
liability, cost or expense whatsoever to such Indemnified Party, (ii) the
settlement does not include or require any admission of liability or culpability
by such Indemnified Party under any federal, state or local statute or
regulation, whether criminal or civil in nature and (iii) Indemnitor obtains an
effective written release of liability for such Indemnified Party from the party
to the Claim with whom such settlement is being made, which release must be
reasonably acceptable to such Indemnified Party, and, if the release is in
conjunction with a litigated Claim, a dismissal with prejudice with respect to
all claims made by the party against such Indemnified Party in connection with
such Claim.

(iv) Administrative Agent and such Indemnified Party shall reasonably cooperate
with Indemnitor, at Indemnitor's sole cost and expense, in connection with the
defense or settlement of any Claim in accordance with the terms hereof.

(v) If Indemnitor refuses to defend any Claim as required by this Agreement
(except for a Claim that is being defended by Indemnitor's insurance carrier,
which shall not be considered a refusal to so defend) and such Indemnified Party
elects to defend such Claim by counsel of its own choosing, as set forth herein,
Indemnitor shall be responsible for any good faith settlement of such Claim
entered into by such Indemnified Party. If such Indemnified Party reasonably
determines that its interests and the interests of Indemnitor are wholly or
partially in conflict, as provided in Section 2(b)(ii)(A) hereof, and elects to
defend such Claim by counsel of its own choosing, Indemnitor shall be
responsible for any reasonable settlement of such Claim entered into by such
Indemnified Party. Except as provided in this Section 2(b)(v), no Indemnified
Party may pay or settle any Claim and seek reimbursement therefor under this
Agreement.

It is expressly understood and agreed that failure by Lenders or Administrative
Agent to object to any actions taken by Indemnitor shall not be construed to be
an express or implied approval by Lenders or Administrative Agent of such
actions. It is further expressly understood and agreed that this Agreement shall
not be construed as creating any obligation for Lenders or Administrative Agent
to initiate any contests of the nature described in Section 2(a), to review any
plans for Corrective Work or to perform, or review Indemnitor's or any other
party's performance of, any Corrective Work.

The liability of Indemnitor under this Agreement shall in no way be limited or
impaired by, and Indemnitor hereby consents to and agrees to be bound by, any
amendment or modification of the provisions of the Loan Documents. In addition,
the liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by any of the
Loan Documents, (ii) any sale, assignment or foreclosure of the Note or Deed of
Trust or any sale or transfer of all or part of the Property, except to the
extent provided herein, (iii) the accuracy or inaccuracy of any representations
or warranties made to Lenders or Administrative Agent under any of the Loan
Documents, (iv) the release of Borrower or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Lenders' voluntary act, or
otherwise, (v) the release or substitution in whole or in part of any security
for the Note, (vi) the failure of the Deed of Trust to be recorded or any UCC
financing statements to be filed (or the improper recording or filing of any
thereof) or any failure to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Note, (vii) the invalidity,
irregularity or unenforceability, in whole or in part, of the Note, Deed of
Trust or other Loan Documents, or (viii) any other action or circumstance
whatsoever which constitutes, or might be construed to constitute, a legal or
equitable discharge or defense of Borrower or others for their obligations under
any of the Loan Documents or of Indemnitor for its obligations under this
Agreement; and, in any such case, whether with or without notice to Indemnitor
and with or without consideration.

To the extent permitted by applicable law, Indemnitor waives any right or claim
of right to cause a marshalling of Borrower's assets or to cause Lenders to
proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; to the extent permitted by applicable law,
Indemnitor agrees that any payments required to be made hereunder shall become
due on demand; Indemnitor expressly waives and relinquishes all rights, remedies
and defenses now or hereafter accorded by applicable Environmental Laws to
indemnitors or guarantors, except any rights of subrogation which Indemnitor may
have; provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever that may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights, including,
without limitation, any claim that such subrogation rights were abrogated by any
acts of any Lender or Administrative Agent. Indemnitor hereby agrees to postpone
the exercise of any and all rights of subrogation to the rights of Lenders and
Administrative Agent against Indemnitor hereunder and any rights of subrogation
to any collateral securing the Loan until the Loan shall have been paid in full.

No delay on Lenders' or Administrative Agent's part in exercising any right,
power or privilege under any of the Loan Documents shall operate as a waiver of
any such privilege, power or right.

Any Indemnitor, or any other party liable upon or in respect of this Agreement
or the Loan, may be released without affecting the liability of any party not so
released.

Except as herein provided, this Agreement shall be binding upon and inure to the
benefit of Indemnitor, Lenders, Administrative Agent and their respective heirs,
personal representatives, successors and permitted assigns, including, as to
Lenders, without limitation, any holder of the Note and any nominee of Lenders
(other than a nominee unaffiliated with Administrative Agent or Lenders) that
acquires all or part of the Property or Borrower's interests therein by any
sale, assignment or foreclosure under the Deed of Trust, by deed or other
assignment in lieu of foreclosure, or otherwise. Notwithstanding the foregoing,
Indemnitor, without the prior written consent of Lenders in each instance, may
not assign, transfer or set over to another, in whole or in part, all or any
part of its benefits, rights, duties and obligations hereunder.

The rights of Lenders under this Agreement shall not inure to the benefit of
(i) any purchaser of the Property at a foreclosure sale or sale pursuant to a
power of sale under the Deed of Trust, (ii) any person or entity taking title to
the Property by deed in lieu of foreclosure or (iii) any successor or assign of
any purchaser, person or entity described in clauses (i) and (ii) above, except
that Lenders' rights shall inure to the benefit of a party described in clauses
(i), (ii) and (iii) above if such party is Administrative Agent, any or all of
Lenders (including any of their respective successors or permitted assigns as
holder of the Note) or any nominee of Lenders (other than a nominee unaffiliated
with Administrative Agent or Lenders). Notwithstanding any ownership by
Administrative Agent, any or all of Lenders (including any of their respective
successors or permitted assigns as holder of the Note) or any nominee of Lenders
at any time of all or any portion of the Property, in no event shall
Administrative Agent, any or all of Lenders (including any of their respective
successors or permitted assigns as holder of the Note), or any nominee of
Lenders be bound by any obligations or liabilities of Indemnitor established by
this Agreement.

(a) Indemnitor's obligations to Indemnified Parties under this Agreement shall
continue notwithstanding a foreclosure, deed in lieu of foreclosure or similar
proceeding or transaction involving the Property or any part thereof, or other
exercise by Administrative Agent of the other remedies under the Loan Documents,
at law or in equity; provided, however, that notwithstanding the foregoing, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can reasonably demonstrate that such liabilities and
obligations arose solely from Hazardous Materials that (i) were not present on
or a threat to the Property prior to the date that Indemnified Party or its
nominee acquired title to the Property, whether by foreclosure, exercise of
power of sale or otherwise and (ii) were not the result of any gross negligence
or willful misconduct of Indemnitors or any of any Indemnitor's Affiliates.

(b) Notwithstanding the provisions of Section 8(a) hereof, Indemnitor agrees
that it shall continue to be liable and shall pay for any and all litigation
costs and expenses indemnifiable pursuant to Section 2 of this Agreement
(including, without limitation, attorneys' and experts' reasonable fees and
disbursements) incurred by any Indemnified Party in connection with any Claims
which may thereafter be asserted against any Indemnified Party arising from or
out of any Hazardous Materials existing on, in, under or affecting all or any
portion of the Property or any immediate surrounding areas with respect to which
Indemnitor has indemnified Indemnified Party as provided above; provided,
however, that the obligations of Indemnitor under this sentence shall not extend
to the payment of judicial awards (except for awards for such aforementioned
costs and expenses) that have been specifically rendered against any Indemnified
Party in such litigation.

This Agreement shall continue to be effective, or be reinstated automatically,
as the case may be, if at any time payment, in whole or in part, of any of the
obligations indemnified against hereby is rescinded or otherwise must be
restored or returned by Administrative Agent or Lenders (whether as a
preference, fraudulent conveyance or otherwise) upon or in connection with the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Indemnitor
or any other person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Indemnitor or
any other person or for a substantial part of Indemnitor's or any of such other
person's property, as the case may be, or otherwise, all as though such payment
had not been made. Indemnitor further agrees that in the event that any such
payment is rescinded or must be restored or returned, all costs and expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
or on behalf of Lenders in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement that
are covered by Indemnitor's indemnification obligations under this Agreement.

Indemnitor represents and covenants to Lenders and Administrative Agent that:

it is duly organized, validly existing and in good standing under the laws of
the Commonwealth of Virginia and has full power and authority to execute,
deliver and perform this Agreement;

there are no actions, suits or proceedings pending or, to the knowledge of a
Responsible Officer (as such term is defined in the Loan Agreement) threatened
against or affecting Indemnitor, at law, in equity or before or by any
governmental authorities as to which there is a reasonable possibility of any
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect (as such term is
defined in the Loan Agreement); to the knowledge of a Responsible Officer (as
such term is defined in the Loan Agreement), it is in compliance with respect to
any order, writ, injunction, decree or demand of any court or governmental
authorities applicable to it, except where non-compliance could not reasonably
be expected to result in a Material Adverse Effect;

the consummation of the transactions contemplated hereby and the performance of
this Agreement will not constitute a default under, any mortgage, deed of trust,
lease, bank loan or credit agreement, corporate charter, by-laws, or other
instrument to which Indemnitor is a party or by which Indemnitor may be bound or
affected, in each case as could reasonably be expected to result in a Material
Adverse Effect; and

Indemnitor is in compliance with, and the transactions contemplated by this
Agreement do not and will not violate any provision of, or require any filing,
registration, consent or approval under, any Environmental Laws presently in
effect having applicability to Indemnitor except for filings that have been
obtained or made and are in full force and effect; Indemnitor will comply
promptly and in all material respects with all Environmental Laws now or
hereafter in effect having applicability to it.

Lenders and/or Administrative Agent shall, at all times, be free to
independently establish to their satisfaction the existence or nonexistence of
any fact or facts the existence or nonexistence of which is a condition of this
Agreement.

This Agreement may be executed in one or more counterparts, all of which when
taken together shall constitute one and the same instrument.

All notices hereunder shall be in writing and shall be deemed to have been
sufficiently given or served for all purposes when sent as provided in Section
8.04 of the Loan Agreement, if to Indemnitor at its address stated on the first
page hereof, and if to Lenders or Administrative Agent, to PB Capital at 230
Park Avenue, New York, New York 10169, Attention: Real Estate Finance, or at
such other address of which a party shall have notified the party giving such
notice in writing in accordance with the foregoing requirements.

No provision of this Agreement may be changed, waived, discharged or terminated
except in accordance with Section 8.05 of the Loan Agreement.

TO THE EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO THIS
INDEMNITY AGREEMENT, ANY AND EVERY RIGHT IT MAY HAVE TO (I) INJUNCTIVE RELIEF,
(II) A TRIAL BY JURY, (III) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
COMPULSORY COUNTERCLAIM, AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR
PROHIBIT INDEMNITOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). INDEMNITOR AND
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK OVER ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND
INDEMNITOR HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF
SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE CITY OF NEW YORK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO INDEMNITOR AT ITS ADDRESS INDICATED ON THE
COVER PAGE HEREOF, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE
SAME SHALL HAVE BEEN SO MAILED.

[NO FURTHER TEXT ON THIS PAGE]

IN WITNESS WHEREOF, Indemnitor has caused this Agreement to be executed and
delivered as of the date first written above.



FOUNDRY PARK I, LLC,
a Virginia limited liability company

By: NEWMARKET DEVELOPMENT CORPORATION, a Virginia corporation,
its Manager



By /s/ Bruce R. Hazelgrove, III

Name: Bruce R. Hazelgrove, III

Title: Vice President



NEWMARKET CORPORATION,

a Virginia corporation



 

By /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President, Principal Financial Officer and Treasurer








 

SCHEDULE A

Land Description

ALL that certain lot, piece or parcel of land with all improvements thereon and
appurtenances thereunto belonging, situated in the City of Richmond, Virginia,
containing 3.155 acres, as shown on that certain plat of survey prepared by
Draper Aden Associates, dated October 3, 2009, entitled "ALTA/ACSM LAND TITLE
SURVEY OF 3.155 ACRES OF LAND LOCATED AT THE NORTHWEST CORNER OF TREDEGAR AND
SOUTH SEVENTH STREETS, MEADWESTVACO HEADQUARTERS, CITY OF RICHMOND, VIRGINIA" to
which plat reference is hereby made for a more particular description of the
property and being more particularly described as follows:



Beginning at a lead hub at the intersection of the western Right-Of-Way line of
South 7th Street and the southern Right-Of-Way line of Byrd Street, said point
being the remote point of beginning; thence along the western Right-Of-Way line
of South 7th Street in a southerly direction 169.63 feet to a lead hub set, said
lead hub being the true point and place of beginning; thence continuing along
the western Right-Of-Way line of South 7th Street, S36-30-37W for a distance of
157.07 feet to a lead hub set; thence S36-56-07W for a distance of 29.93 feet to
a brick nail set; thence S36-31-34W for a distance of 202.10 feet to a lead hub
set; thence leaving the western Right-Of-Way line of South 7th Street and along
a tangent curve to the right on the northern Right-Of-Way line of Tredegar
Street for a distance of 19.43 feet, said curve having a radius of 23.26 feet, a
chord of 18.87 feet at S60-27-39W to a brick nail set; thence continuing along
the northern Right-Of-Way line of Tredegar Street the following courses:
S84-23-44W for a distance of 9.34 feet to a point; thence along a curve to the
left for a distance of 52.44 feet to a rod set, said curve having a radius of
70.00 feet and a chord of 51.22 feet at S62-56-06W; thence along a curve to the
right for a distance of 46.36 feet to a brick nail set, said curve having a
radius of 50.00 feet and a chord of 44.72 feet at S68-02-18W; thence N85-23-49W
for a distance of 206.47 feet to a brick nail set; thence along a curve to the
left for a distance of 5.73 feet to a point, said curve having a radius of
614.62 feet and a chord of 5.73 feet at N85-39-51W; thence leaving the northern
line of Tredegar Street and along the lands of Foundry Park II LLC., the
following courses: N37-11-22E for a distance of 251.52 feet to a point; thence
N52-48-38W for a distance of 36.89 feet to a point; thence N37-11-22E for a
distance of 355.64 feet to a p.k. nail set; thence leaving said lands and with
the lands of the Federal Reserve Bank of Richmond, S53-44-53E for a distance of
270.87 feet to the point and place of beginning and containing 3.155 Acres.



BEING the same real estate conveyed to Foundry Park I, LLC, a Virginia limited
liability company, by deed from Ethyl Corporation, a Virginia corporation, dated
December 14, 2006, and recorded in the Clerk's Office of the Circuit Court of
the City of Richmond, Virginia as Instrument No. 06-43681.



TOGETHER WITH (i) that certain non-exclusive, perpetual easement of passage and
use for vehicular and/or pedestrian ingress and egress, in common with the
employees, invitees, guests, contractors (and their subcontractors) of Federal
Reserve Bank of Richmond and the tenants (and their subtenants), if any, of the
Federal Reserve Bank of Richmond Building (the "FBR Users"), over and across the
Access Road and from the above described property to and from South 5th Street
and South 7th Street, and (ii) that certain non-exclusive, perpetual easement of
use, in common with the FRB Users, of the Common Elements located on the FBR
Parcel as created and more particularly described in that certain Agreement of
Easements, Covenants and Restrictions dated August 12, 2005, between Ethyl
Corporation, a Virginia corporation and Federal Reserve Bank of Richmond, a
United States Corporation, recorded on December 22, 2005, in the Clerk's Office
of the Circuit Court of the City of Richmond, Virginia as Instrument No.
05-44873, as amended by that certain First Amendment to The Agreement of
Easements, Covenants and Restrictions dated August 21, 2006, between Ethyl
Corporation, a Virginia corporation and Federal Reserve Bank of Richmond,
recorded on August 22, 2006, in the Clerk's Office of the Circuit Court of the
City of Richmond, Virginia as Instrument No. 06-29024.



TOGETHER WITH those certain non-exclusive reciprocal easements over, through and
across the Project Common Areas now or hereafter located within the FP II
Parcel, including the right of access, as created and more particularly
described in that certain Declaration of Restrictions dated August 6, 2007,
between Foundry Park I, LLC, a Virginia limited liability company and Foundry
Park II, LLC, a Virginia limited liability company, recorded on August 7, 2007,
in the Clerk's Office of the Circuit Court of the City of Richmond, Virginia as
Instrument No. 07-26995.



TOGETHER WITH that certain easement for lateral and subjacent support of an
encroachment and maintenance of the encroachment, as created and more
particularly described in that certain Encroachment and Easement Agreement dated
October 22, 2009, between Foundry Park I, LLC, a Virginia limited liability
company and Foundry Park II, LLC, a Virginia limited liability company, recorded
on October 30, 2009, in the Clerk's Office of the Circuit Court of the City of
Richmond, Virginia as Instrument No. 09-24255.



 

 